DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al (US 2016/0043461).


four slots 12a-12d in said conductive plane (¶0036: lower metal casing 92, slit information 10. ¶0037: second slit patterns 12a, 12b, 12c, 12d).

Regarding claim 3, Murayama teaches the antenna    of claim 1, wherein said four slots have a length comprised between approximately 20 mm and approximately 50 mm (¶0041: and each of the lengths of the second slit patterns 12a, 12b, 12c, and 12d preferably is about 12.5 mm, for example. ¶0063: The lengths of the second slit patterns 12a, 12b, 12c, and 12d of the antenna portion shown in FIG. 10A are twice the lengths of the second slit patterns 12a, 12b, 12c, and 12d of the slit formation portion 10 shown in the first preferred embodiment. )

Regarding claims 5-6, Murayama teaches wherein said four slots have a width comprised between approximately 1 mm and approximately 3 mm or approximately 1 mm (¶0040: 1.0 mm, for example).

Regarding claim 7, Murayama teaches wherein said four slots form a square whose sides are non-contiguous (Fig. 2: Ref: 12a, 12b, 12c, 12d).



Regarding claims 10-11, Murayama teaches comprising a hole centered on the middle of said square, wherein said four slots 12a, 12b, 12c, 12d are joined to said hole by four additional internal slots 11a, 11b, 11c, 11d (Fig. 10B).

Regarding claims 13 and 15, Murayama teaches an electronic device or a mobile phone comprising an antenna (¶0004, 0005).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al in view of Yang et al (US 2014/0129425).

Regarding claim 2, Murayama does not specifically teaches the antenna of claim 1, capable of meeting the EMVCo standard. Yang teaches an antenna capable of meeting the EMVCo standard (¶0017). It would have been obvious to one having skill in the art before the invention was made to include the EMVCo standard of Yang into the antenna of Murayama in order to meet the increasing in an NFC antenna transmission power such as a payment transaction.

Regarding claim 14, Murayama as modified by Yang also teaches a point of sale terminal (Yang: ¶0003).


Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al

Regarding claim 4, Murayama does not explicitly teaches wherein said four slots have a length of approximately 40 mm. However, as shown in the rejection of claim 3, Murayama suggests that the length of the second split patterns 12a-12d is about 12.5mm or 25mm or could also be other length (¶0041: Each of the lengths of the first slit patterns 11a, 11b, 11c, and 11d is 12.5 mm, and for example.) It would have been obvious to one having skill in the art before the invention was made to include the 40 mm length into the antenna of Murayama in order provide greater flexibility when designing the device components and/or parts.

Regarding claim 8, the claim is interpreted and rejected for the same obvious reason as set forth in claim 4 wherein each of the lengths of the first slit patterns 11a, 11b, 11c, and 11d can also be 25mm, which is equidistant from the middle of the square.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al in view of Baek et al (US 2016/0285520).

Regarding claim 12, Murayama does not teach wherein one of said internal slots extends to an edge of said conductive plane. Baek teaches wherein one of said internal slots extends to an edge of said conductive plane (Fig. 7: 210. ¶0030). It would have been obvious to one having skill in the art before the invention was made to provide the slit pattern of Baek into the antenna of Murayama so that various shapes can be formed (¶0030).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al in view of Park et al (US 2015/0207207).


Regarding claim 16, Murayama does not teach wherein said hole is facing a wireless charging module of said mobile phone. Park teaches wherein said hole is facing a wireless charging module of said mobile phone (Fig. 5. ¶0032-0033). It would have been obvious to one having skill in the art before the invention was made to provide the wireless charging into the antenna of Murayama in order to minimize the thickness of a portion in which the NFC antenna and the wireless charging antenna are superimposed, thereby minimizing the thickness of a component (¶0021).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649